UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7400


SEAN F. MESCALL; GERALD T. MESCALL,

                     Plaintiffs - Appellants,

              v.

UNITED STATES DEPARTMENT OF THE TREASURY; JANET YELLEN,
Secretary of Treasury; BUREAU OF FISCAL SERVICE; COMMODITY
FUTURES TRADING COMMISSION; NATIONAL FUTURES ASSOCIATION,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:21-cv-00253-RJC-DCK)


Submitted: February 17, 2022                                  Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sean F. Mescall, Gerald T. Mescall, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean F. Mescall and Gerald T. Mescall seek to appeal from the district court’s order

denying their motions for leave to proceed without prepayment of fees and motion to

appoint the United States Marshals to serve summons and complaint. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order the Mescalls seek to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2